Exhibit 10.18

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ALLIANCE AND LICENSE AGREEMENT

 

National Geographic Society (“NGS”)

1145 Seventeenth Street, NW

Washington, DC 20036-4699

Lindblad Expeditions, Inc. (“Lindblad”)

96 Morton Street

New York, NY 100114



    Contact Person:

Contact Person:  



   

Tel. No.:



Fax No.:  

Email:

Tel. No.:

Fax No.:

Email:



 

THIS ALLIANCE AND LICENSE AGREEMENT (“Agreement”) is dated as of December 12,
2011 (the “Effective Date”), between:

 

(1)          National Geographic Society (“NGS”), and

 

(2)          Lindblad Expeditions, Inc. (“Lindblad”).

 

WHEREAS, NGS is a tax-exempt membership educational organization whose principal
objective is “to inspire people to care about the planet” by promoting education
and scientific knowledge about geography, nature and the environment to its
members and other interested parties;

 

WHEREAS, NGS in furtherance of its educational and scientific mission, desires
to provide its members with travel programs of educational, geographical and
cultural value and interest;

 

WHEREAS, Lindblad is an experienced operator of high quality passenger
expedition cruise ships and operates a fleet of NG-Branded Ships (defined below)
in addition to other non-”National Geographic” branded ships which it
occasionally charters; and

 

WHEREAS, NGS and Lindblad wish to continue their broad strategic alliance to
further each organizations’ individual goals of helping people explore the world
and inspiring people to care about the planet through this new Agreement; which
replaces the current Agreement, dates October 3, 2006.

 

 

 

  

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 





NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1.            DEFINITIONS. All words appearing within the text of this Agreement
with initial letter capitalized (except the first word of a sentence and proper
nouns) and all words appearing within underlined section captions with initial
letter capitalized and within quotation marks are specifically defined terms for
purposes of this Agreement, the definitions for which are set below. Words that
appear within parentheses and quotation marks with initial letters capitalized
are specifically defined terms for purposes of this Agreement defined by the
text immediately preceding the parentheses. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

All capitalized terms used herein and not otherwise defined in this Agreement
shall have the meanings set forth below:

 

(a)            Advertising and Trip Materials: All advertising, promotional,
publicity and consumer materials which are produced by or for Lindblad which
bear any of the Licensed Property (including, but not limited to, letters,
brochures, advertisements, pre-trip materials, website content and other
marketing materials).

 

(b)            ATA: Academic Travel Abroad, is the call center for NGE,
responsible for maintaining the toll free number receiving all incoming calls.

 

(c)            Business Day: Means the following five (5) days of the United
States calendar week: Monday, Tuesday, Wednesday, Thursday and Friday, but
specifically excludes any said day listed above on which a United States holiday
during which federal government offices are closed in the United States occurs
during the applicable calendar year of the Term.

 

(d)            Competing Trip: Means a Lindblad Trip on a “river-going” ship
where the parties mutually agree in writing in advance that such trip will not
be a NGE/Lindblad Trip and where NGE is promoting a substantially similar NGE
Trip (that is not a NGE/Lindblad Trip) to the same destination. Lindblad may
promote the Competing Trips in its “Explorations” catalog; however Lindblad may
not use the Licensed Property in individual brochures promoting the Competing
Trip. As of the Effective Date, the Lindblad Trip to [*] Competing Trip.

 

(e)            Competitive Cruise Ship: Any cruise ship marketed primarily to
the United States market, operated by anyone other than Lindblad, having a
capacity [*] passengers.

 

(f)            Licensed Content: Certain copyrights, photography, images,
artwork, design and style elements owned by, or licensed to, NGS that NGS may
from time to time authorize Lindblad to use pursuant to this Agreement.

 

(g)            Licensed Marks: [*] and those certain other trademarks, names,
titles, logos and symbols owned by NGS that NGS may from time to time authorize
Lindblad to use pursuant to this Agreement. Lindblad agrees that the Licensed
Marks must be used in strict conformance with the National Geographic
Brand/Design Identity Guidelines. Relevant portions of such guidelines and
technical specifications for use of the Licensed Marks, and master copies of the
Licensed Marks are available at www.id.ngs.org.

 



2

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

  

(h)            Licensed Property: Collectively, the Licensed Marks and Licensed
Content.

 

(i)            Lindblad Ships: Any ship owned by Lindblad, including NG-Branded
Ships, or a ship chartered by Lindblad and approved pursuant to the Section
headed QUALITY CONTROLS AND PROCEDURES.

 

(j)            Lindblad Trips: Any trip offered and operated by Lindblad,
including (a) pre- or post-trip extensions, (b) trips on Lindblad Ships, (c) any
trip by charter companies that charter a Lindblad Ship, but excluding any trips
by conveyance other than ship, unless specifically identified and agreed in
writing by NGE and Lindblad. Unless otherwise specifically stated, Lindblad
Trips specifically include NGE/Lindblad Trips. The parties also agree that
Lindblad Trips include the trips offered and operated by Lindblad to Peru.

 

(k)            Net Revenues: All monies and the fair market value of any other
consideration received by Lindblad from Participants [*] (including, without
limitation, from [*]) in payment for all Lindblad Trips, including without
limitation [*], [*]: (a) [*] and [*], including [*]; (b) [*] of all kinds made
by Participants including, without limitation[*] made in the [*]; (c) revenues
from [*] by Lindblad to Participants (other than NGE/Lindblad Trips’
Participants); (d) [*]; and (e) [*]. Lindblad shall recognize Net Revenue in the
month a Lindblad Trip departs, in accordance with accounting principles
generally accepted in the United States.

 

(l)            NG-Branded Ships: Any ship owned by Lindblad that operates under
the name “National Geographic” and is approved by NG. As of the Effective Date,
NG has approved the following five (5) NG-Branded Ships: National Geographic
Explorer, National Geographic Endeavour, National Geographic Islander, National
Geographic Sea Lion, and National Geographic Sea Bird.

 

(m)            NG Expeditions Traveler and Inquirer Database: The database
consisting of persons who have traveled with NG Expeditions, who are booked to
travel with NG Expeditions, who have been at any time waitlisted on NGE Trips,
who have been booked at any time to travel with NG Expeditions and have
cancelled, or who have inquired about NG Expeditions at any time or who have
responded to NG Expeditions marketing activities at any time.

 

(n)            NGE: National Geographic Expeditions, the travel program of the
National Geographic Society marketed under the service mark “National Geographic
Expeditions.”

 

(o)            NGE/Lindblad Trips: All Lindblad Trips, other than Competitive
Trips, and promoted by NGE in its catalog, website and any other marketing
channel used by NGE.

 

(p)            NGE/Lindblad Trip Participant: Any individual who travels on a
NGE/Lindblad Trip and books through any NGE channel (e.g. NGE phone line, NGE
web site, etc.) or any individual who books through a Lindblad phone line,
Lindblad website or a travel agent, and identifies themselves or is identified
as being sourced through NGE channels or promotions.

 

3

 

   

(q)            NGE Trips: These are trips offered or operated by NGE. Unless
otherwise specifically stated, NGE Trips include NGE/Lindblad Trips; however,
all NGE Trips other than NGE/Lindblad Trips are outside the scope of this
Agreement.

 

(r)            NGS Marketing Database: A database of names and related purchase
and, where available, demographic information maintained by NGS, in accordance
with applicable privacy law, of NGS members, lapsed members and customers with
mailing addresses in the United States which is available to NG Expeditions for
marketing and promotional purposes. The NGS Marketing Database excludes the NG
Expeditions Traveler and Inquirer Database and special databases that NGS
maintains (e.g. for mission programs, development, etc.).

 

(s)            Notice: Sending, in writing, all notices and the like, required
under this Agreement, by a reputable private overnight delivery service or by
certified or registered mail, charges prepaid, to the Contact Person and the
address of Lindblad and NGS as set forth on page 1 of this Agreement, unless
said address is later changed by Notice given to the other parties. In addition
to the Contact Person for NGS set forth on page 1 of this Agreement, a copy of
any and all legal notices shall be sent by Notice to: National Geographic
Society, Law, Business & Governmental Affairs, 1145 17th Street, NW, Washington,
DC 20036, Attention: Terrence B. Adamson, Executive Vice President. Notice shall
be deemed to be received and effective on the next Business Day following the
day on which Notice was deposited with a reputable overnight delivery service or
two (2) Business Days after mailing by registered or certified mail. For review
and approval requests, notice may be given by email and will be considered
delivered as of the date sent (with confirmation of receipt) to the email
address identified from time to time by the relevant party.

 

(t)            Other Providers: Public and private carriage operators, hotels,
ground operators, suppliers, tourist agencies, and other independent contractors
or vendors whose services are retained by Lindblad for the benefit of
Participants.

 

(u)            Participant: Any individual passenger who travels on a Lindblad
Trip.

 

(v)            Quarter: The term “Quarter” shall be the calendar quarters ending
March 31, June 30, September 30 and December 31 of each calendar year.

 

(w)            Royalty: The percentage amounts specified in the Section headed
TERMS OF PAYMENT that Lindblad shall pay to NGS.

 

(x)            Tour Operator Agreement: A separate agreement of the same date as
this Agreement between NGS and Lindblad for Lindblad’s provision of services for
the NGE/Lindblad Trips.

 

4

 

 

2.            PURPOSE. NGS and Lindblad have set forth their agreement to
collaborate with each other for their mutual benefit.

 

(a)            NGS and Lindblad have an existing Agreement with an Effective
Date of October 3, 2006 (“Existing Agreement”), and they hereby desire to
terminate the Existing Agreement and have the terms of this Agreement replace
the Existing Agreement in its entirety.

 

(b)            Lindblad acknowledges and agrees that: (i) all rights not
specifically and expressly granted to Lindblad in this Agreement are reserved to
NGS; (ii) all usages of the Licensed Property pursuant to this Agreement shall
inure to the benefit of NGS; (iii) Lindblad shall not have proprietary rights of
any nature in and to the Licensed Property and may use Licensed Property only
during the Term on or in connection with the Lindblad Trips strictly in
accordance with the provisions of this Agreement; and (iv) Lindblad shall not
claim any proprietary rights in and to the Licensed Property and will not
contest by legal proceedings or otherwise the validity of the Licensed Property,
the rights of NGS therein, or the validity of this Agreement or any part thereof

 

(c)            NGS will use reasonable efforts to demonstrate support of the
alliance created by this Agreement, by devoting sufficient resources and
priority to its specific obligations herein that they will be achieved in a
prompt and a commercially reasonable manner. Specifically, but without
limitation, NGS acknowledges that “expedition travel” is by its nature subject
to commercial risks and uncertainties.

 

3.            TERM. This Agreement commences as of the Effective Date and
expires December 31, 2017 (the “Term”). This Agreement applies to any Lindblad
Trips scheduled to occur during the period of time commencing on January 1,
2012, and continuing through December 31, 2017. The Agreement may be terminated
prior to its scheduled expiration pursuant, but without limitation, to the
provisions of the Section with the heading, TERMINATION. The Term may be
extended if both parties mutually agree in a written amendment to this Agreement
signed by both parties.

 

4.            LINDBLAD TRIPS DEVELOPMENT, ADMINISTRATION AND OPERATION.

 

(a)            Lindblad is responsible for all development, administration and
operation of the Lindblad Trips and all associated expenses.

 

(b)            Lindblad and NGE will work together to identify key strategic
destinations, program enhancement opportunities, and NG Experts and to develop
marketing strategies and possible other areas of collaboration.

 

(c)            In consultation with NGS, Lindblad will design and assemble each
itinerary for each Lindblad Trip, and submit it to NGS for review and comment.
In developing the slate of Lindblad Trips for any calendar year, Lindblad will
take into account considerations and interest of NGE and its travelers.

 

(d)            Following the process outlined in Section (c) above and in
accordance with Exhibit A. Lindblad will provide a list of planned destinations
for the calendar year to NGS. NGS will review for possible enhancement
opportunities, and will collaborate with Lindblad on which enhancements to
incorporate into the itineraries.

 

5

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(e)            Lindblad will hire, manage, and pay qualified staff necessary to
operate each Lindblad Trip, including but not limited to the expedition leader;
naturalists and other experts; and local guides. Each staff shall have
credentials reasonably qualifying such person to provide substantive,
informative, and educational talks to the Participants, and [*] stations each
Lindblad Ship will have expertise in the region that is the destination of the
Lindblad Trip. Upon NGS’ request, Lindblad will provide NGS with biographical
information for any staff members, and if NGS has serious concerns about the use
of a particular staff member, Lindblad agrees to give substantial consideration
to NGS’ views in making a decision about future use of the staff person.

 

5.            MARKETING / PROMOTION.

 

(a)           NGS hereby grants to Lindblad a non-exclusive license to use the
Licensed Property for the advertising and promotion of Lindblad Trips in the
United States, its territories and possessions (collectively, the “Territory”).
In the event Lindblad wishes to use the Licensed Property in advertising and
promotion directed at a specific region outside the Territory, NGS and Lindblad
may mutually agree in writing in advance. In addition, NGS hereby grants to
Lindblad a non-exclusive license to use the Licensed Property in association
with the Lindblad Expeditions name, trademarks, service marks and logos in
connection with promotional and public relations communications in the Territory
relating to Lindblad Trips departing during the Term to destinations worldwide,
subject to the terms, limitations and conditions of this Agreement.
Notwithstanding the foregoing, Lindblad shall make no use of the Licensed
Property:

 

(i)            In association with any third party trademark in any promotion or
communication for the Lindblad Trips, except pursuant to approvals granted
pursuant to the Section headed QUALITY CONTROLS AND PROCEDURES.

 

(ii)          To promote Lindblad Trips to persons domiciled outside the
Territory except to persons who are on Lindblad’s mailing list by virtue of
being: past guests; waitlisted or cancelled guests; persons who have, at any
time, inquired about Lindblad Trips; or persons who have responded to Lindblad
marketing activities targeted to the Territory. The parties acknowledge that
such persons as described under the exceptions in the foregoing sentence
currently constitute and during the Term will constitute an insubstantial
percentage of Lindblad’s mailing list.

 

(b)          Lindblad shall use commercially reasonable efforts, and [*], to
sell, advertise, promote and support its sale of the Lindblad Trips throughout
the Term, unless specifically stated in the Tour Operator Agreement. Advertising
and Trip Materials shall be subject to the review and/or approval process set
forth in the Section headed QUALITY CONTROLS AND PROCEDURES.

  



6

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)           Lindblad will showcase NGS as an institution on the NG-Branded
Ships and on other Lindblad Ships operating NGE/Lindblad Trips and will make
every effort to ensure all on-board materials, as well as verbal and digital
communications, will reflect the Lindblad and NGS co-branding subject to the
process set forth in the Section headed QUALITY CONTROLS AND PROCEDURES. NGS and
Lindblad will work together to identify opportunities for Lindblad or NGE to
advertise in NGS media or for Lindblad to sponsor NGS programs. Opportunities
will be evaluated by Lindblad and decided upon entirely in the context of merit
and desirability to promote mutual goals.

 

(d)           NGS and Lindblad will develop and mutually agree on a plan to sell
NGS [*] in the stores onboard Lindblad Ships.

 

(e)           Lindblad shall alert NGS of any media representatives (whether
print, broadcast, internet, or any other kind) to be participating on or within
a Lindblad Trip, and obtain approval from NGS for any significant publicity
activity arranged by or with the cooperation of Lindblad featuring National
Geographic elements including licensed content or National Geographic Experts

 

(f)           While each organization operates separate and unique marketing
programs, there exist media or platforms, such as Internet search campaigns,
where these efforts may overlap. In the event that such a circumstance arises,
NGE and Lindblad will collaborate to efficiently and effectively promote the
Lindblad Trips in these media. The parties agree that Lindblad will defer to NGE
with respect to any name that includes “National Geographic” except for the
names of the NG-Branded Ships.

 

(g)          NGE and Lindblad agree that the terms set forth in Exhibit D
identify and govern the existing terms for collaboration on the NGE loyalty
program for Lindblad Trips. In addition, NGE and Lindblad agree to work together
to support other membership programs developed by National Geographic. NGS
grants to Lindblad a non-exclusive, non-transferable right and license to use
the NGS Marketing Database for the purpose of promoting, via mail, the sale of
Lindblad Trips, subject to NGS approval of each use.

 

(i)            The parties agree to work together to identify and execute means
other than mail (such as email) whereby Lindblad Trips will be marketed to the
persons on such database, consistent with applicable law and subject to the
restrictions which NGS imposes on use of its e-mail database. Uses of the NGS
Marketing Database described in the previous sentence shall be subject to all
the terms of this Agreement, and there shall be [*] for such uses.

 

7

 

  

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(ii)          NGS agrees to provide list selection assistance to Lindblad for
the purpose of better selection and segmentation of the NGS Marketing Database.
Lindblad shall reimburse NGS for out-of-pocket costs incurred, in performing
functions related to list selection. NGS current charges are:

 

●To perform a merge/purge, the one-time set up fee for each mailing is
approximately [*] and selection cost, subject to change, are (a) [*] per [*]
names for lists up to [*] names, (b) [*] per [*] names for lists ranging from
[*] names through [*], and (c) [*] per [*] names for lists of more than [*]
names.

 

●For statistical modeling, the cost is currently [*].

 

(iii)         Lindblad acknowledges that the NGS Marketing Database shall remain
the property solely and exclusively of NGS. Lindblad shall use the NGS Marketing
Database only as provided in this Agreement, and shall not disclose the contents
of the NGS Marketing Database to any third party, or permit any agent, employee,
or contractor to do so. Lindblad agrees, after each and every use of the NGS
Marketing Database (i.e., a mailing or a sales analysis), to destroy any copies
of the NGS Marketing Database and return to NGS or destroy all unused mailing
labels created from the NGS Marketing Database. Lindblad agrees to comply with
all laws and regulations applicable to the use of data, including but not
limited to data and privacy laws.

 

6.            CUSTOMER CONTACT.

 

(a)           For Lindblad Trips:

 

(i)            Lindblad will receive and process all customer requests for
information and reservations for Lindblad Trips. Lindblad is responsible for
fulfillment of inquiries, reservations, including airline reservations, customer
service, development and distribution of pre-trip and post-trip materials, and
all associated expenses.

 

(ii)          All pre-trip materials for Lindblad Trips will be co-branded with
the Licensed Property (including, but not limited to packing suggestions, travel
fact sheets, a reading list, emergency contact information and a final itinerary
noting any revisions to published marketing copy). Lindblad will submit all
pre-trip materials to NGS for review before sending any pre-trip materials to
Participants

 

(iii)         Lindblad is continuing the development of an online system for the
delivery of travel documents to Participants. Lindblad agrees to collaborate
with NGE to ensure that this online system meets NGE requirements with regard to
data capture, data security, click-thru links, and content elements and shall
make no use of this system for NGE/Lindblad Trip Participants until NGE provides
its final written approval. Lindblad will manage post-trip administration for
all Participants, including distribution of evaluation forms to Participants,
including all Lindblad/NGE Trip Participants. Upon request from NGS, Lindblad
will provide NGS with copies of evaluation forms



completed by Participants on Lindblad Trips. During the Term, Lindblad and NGE
may collaborate on a program for electronic delivery of or on-line evaluations
for Lindblad Trips. Lindblad shall make no use of such an electronic evaluation
process for NGE/Lindblad Trip Participants until NGS provides its final written
approval.



 



8

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)           For Lindblad Trips, Lindblad will provide the following National
Geographic enhancements to the pre-trip materials provided to all Participants.

 

(i)            NGE and Lindblad will work together to develop a program to
provide [*], such as a [*] as an added enhancement (to be received by one
Participant per household on all bookings on Lindblad Trips). This item will
either be mailed to Participants in advance or waiting in their cabin upon
arrival. Lindblad and NGS will develop a mutually agreed plan and budget for [*]
for each Lindblad Trip. NGS will provide such materials to Lindblad at a [*] and
Lindblad will be responsible for all costs to [*] deliver such materials to
Participants.

 

(ii)          Lindblad will also cover expenses for a program in which all
Participants (one per household) receive a [*] to the National Geographic
magazine [*]. NGS will provide these [*] to Lindblad for a [*] per subscription
and invoice Lindblad no more frequently than monthly based on actual
redemptions.

 

(c)            In collaboration with NGS, Lindblad will ensure that all customer
contact staff and expedition staff receive a briefing and training program on
NGS, its mission and programs, with updates no less frequently than [*] during
each year of the Term.

 

(d)            Lindblad will perform invoicing and collect payments from
Participants.

 

(e)            Lindblad will promptly forward to NGS any significant complaint
letters, calls and e-mails related to the administration and delivery of any
Lindblad Trip, as received, and will notify NGS of any significant problem
impacting NGS or Lindblad, as soon as practicable after Lindblad becomes aware
of it.

 

7.           NGS EXPERTS.

 

(a)            NGS and Lindblad will collaborate on the identification of
individuals whose services Lindblad may engage as NGS-associated experts
including photographers, researchers and other representatives (“NGS Experts”),
as requested and available, to give educational lectures on the Lindblad Trips.
Specifically, NG and Lindblad will identify photographers to accompany all
departures aboard the National Geographic Explorer and all Lindblad Trips
classified as “photo expeditions.” Each NGS Expert shall have credentials
reasonably qualifying such person to provide substantive, informative, and
educational talks to the Participants, and will have expertise in the region
that is the destination of the Lindblad Trip or as a photographer, as
appropriate. NGS and Lindblad will work together to identify and approach
potential NGS Experts.

 



9

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)            Engagement of NGS Experts shall be by a written contract between
Lindblad and the NGS Expert, and Lindblad will provide NGS with a photocopy of
the contract that has been signed by both the NGS Expert and Lindblad prior to
commencement of each Lindblad Trip featuring a NGS Expert. In the event an NGS
Expert cancels, NGS and Lindblad will coordinate to identify a suitable
replacement.

 

(c)            Lindblad agrees to pay [*] of any NGS Expert on each Lindblad
Trip featuring a NGS Expert and to pay [*] of each NGS Expert, including [*].
The [*] for each NGS Expert shall be at the [*] set by NGE for NGE Trips [*] and
include the travel day(s) listed in the itinerary published, payable within 30
days of the completion of the Lindblad Trip. Lindblad will also pay the NGS
Expert [*] Lindblad Trip to cover [*], within 30 days of completion of the
Lindblad Trip. Lindblad will also provide [*]equivalent to [*] per person at [*]
hosted by the NGS Expert. Each Expert will enjoy the same [*] privileges as
Lindblad Expedition staff. Lindblad may, in its sales literature (approved by
NGS), refer to the planned participation of NGS Experts.

 

(d)            NGS shall provide to Lindblad appropriate identifying materials
(curriculum vitae, photograph, etc.), suitable for promotional purposes,
pre-approved by each NGS Expert, such that no review process beyond that set
forth in the Section headed QUALITY CONTROLS AND PROCEDURES will be necessary.
Lindblad agrees to send the NGS Expert copies of all pre-trip materials sent to
the Participant

 

(e)            NGS and Lindblad will work to identify opportunities to enable
more of Lindblad’s experts to have some form of relationship with NGS editorial,
research and film divisions.

 

8.            GROUP PARTICIPATION.

 

(a)            NGS recognizes that Lindblad has a long history of working
successfully with a number of organizations and affinity groups. NGS agrees with
offering space on Lindblad Trips to non-profit museums, historical societies,
conservation groups, and university alumni associations. With respect to other
groups, Lindblad agrees not to offer space on Lindblad Trips to organizations
whose mission is inconsistent with the NGS mission or brand. In case of doubt,
Lindblad shall discuss the matter in advance with NGS and if NGS holds a
reasonable opinion that such inconsistency exists, Lindblad agrees not to work
with such organization.

 

(b)            It is the parties’ general intention that except for specific
Lindblad discount programs set forth in Exhibit B Lindblad Discount Programs
Currently In Place Beyond The General Discount Programs Offered In The Brochures
and any loyalty programs offered by either NGE or Lindblad, Lindblad pricing and
special offers will be [*] for all Participants, whether groups or individuals,
booking under [*] circumstances. Lindblad agrees to use its best commercial
judgment in applying this principle, with [*] and the [*] as primary
considerations.

 



10

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

  

9.            CHANGES IN ITINERARY, AND TRIP CANCELLATIONS.

 

(a)            Lindblad may change or cancel a Lindblad Trip to accommodate the
needs, interests, health or safety of or in the event of changed circumstances
beyond the control of Lindblad that create a danger to Participants’ health and
safety or threaten the successful completion of the scheduled itinerary, subject
to notifying NGS of significant changes as soon as practicable before or after
such change. In establishing itineraries and in determining whether to change or
cancel an itinerary, Lindblad will act prudently in accordance with its past and
existing practices, with the safety and health of Participants and crew being
the paramount concern and taking into account all other relevant factors
including Participant satisfaction concerns, reputation of the parties hereto,
risk to the Lindblad Ship, insurance matters, and commercial concerns.

 

(b)            If NGS has good faith material concerns with respect to the
safety, health or welfare of the Participants, Lindblad agrees to consult with
NGS and to give substantial consideration to NGS’ views prior to making a
decision concerning any initial itinerary or any cancellation or change of
itinerary. Notwithstanding the foregoing, both parties agree that a Lindblad
Trip will not be operated in any destination where the U.S. State Department has
a Travel Warning, or where travel by U.S. citizens is generally prohibited by
U.S. law. If such a Warning is issued prior to departure, Lindblad will
determine whether to re-route the Lindblad Trip, cut short the duration of the
Lindblad Trip or cancel the departure, and notify NGS of the change.

 

(c)            In the event a Travel Warning is issued for an area where a
Lindblad Trip is in progress, Lindblad agrees to evacuate those Participants as
quickly as possible. Lindblad agrees to provide refunds to Participants in
accordance with the applicable terms and conditions provided to Participants.
Notwithstanding the foregoing, in the event of a general act of terrorism or any
other significant event that causes booked Participants on a Lindblad Trip to
have legitimate concerns about their individual safety, welfare, or ability to
enjoy their Lindblad Trip, and to request to cancel their participation,
Lindblad agrees to consult with NGS and to give substantial consideration to
NGS’ views prior to making a decision concerning the Participants requests.

 

10.            REPRESENTATIVES. In order to facilitate the operation of this
Agreement in a manner consistent with both parties’ educational mission and
reputation for quality, Lindblad shall name a staff member as the designated NGS
representative for the alliance between Lindblad and NGS. Lindblad shall pay NGS
a sum each year sufficient to cover 50% of salary, bonus, benefits, and other
related costs for two NGS staff persons who will reside at NGS offices. NGS
agrees to review bonus goals in advance with Lindblad. NGS will invoice Lindblad
on the first date of each calendar quarter; however, NGS may invoice Lindblad
for the initial payment within thirty days (30) of such staff person’s hire
date. In the event the staff person’s employment ends or is terminated during a
quarter and there is a gap before NGS fills the position, NGS will reflect such
change in its next invoice. NGS will consult with Lindblad prior to filling such
position to ensure that the person hired for the position is acceptable to both
parties. The parties shall mutually agree on the annual amount [*] for such
staff position, with [*] in accordance with NGS employment policies.

 



11

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

11.            LINDBLAD COMMUNICATION. Within [*] of each Lindblad board
meeting, Lindblad will provide NGS a summary of major decisions, situations,
issues, or actions related to or impacting Lindblad. [*].

 

12.            NON-COMPETITION.

 

(a)            During the Term, Lindblad shall not enter into any agreements
with Discovery Communications, Inc., or its affiliates or subsidiaries
(“Discovery”) other than the purchase of advertising on any Discovery media or
the license of film or video that LEX captures and owns (“LEX Media”) on a
non-exclusive basis, as long as the LEX Media is non-branded, non-identifiable
and excludes any footage of NGS staff or experts or the NGS name or trademarks.
Other than as set forth in the immediately preceding sentence, Lindblad shall
make no sale, transfer or otherwise provide any photography or other media
(other than described above) created by or for Lindblad on any of the Lindblad
Trips to Discovery. Lindblad also agrees that it shall neither participate in
any filming by or for Discovery, nor permit any representatives of Discovery, or
independent producers producing for Discovery, to work or film on location on
board any of the Lindblad Trips.

 

(b)            NGS will not, during the Term, grant any third party the right to
use the Licensed Property as the name (in whole or in part) of a Competitive
Cruise Ship; provided, however, NGS is under no restriction regarding (i) use of
the Licensed Property in connection with any products to be sold on or to
Competitive Cruise Ships; (ii) any activities related to the NGS Credit Card
program; (iii) any activities related to a NGS membership program; or (iv) any
agreements with a Competitive Cruise Ship with respect to advertising by the
Competitive Cruise Ship in NGS media (e.g., publications,
nationalgeographic.com, television or the National Geographic Channel). None of
the restrictions on NGS in this Section apply to any marketing or promotional
activities outside of the Territory nor shall they be construed in any way
whatsoever to limit any NGS editorial products.

 

(c)            To avoid confusion in the marketplace, Lindblad agrees that it
will not use the National Geographic / Lindblad Expeditions co-branded
presentation or any similar format in any marketing materials directed to any
affinity group, tour operator, or other organization, as of the Effective Date
of this Agreement.



 



12

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

13.          [*] PASSAGE.

 

(a)            Lindblad will make available to NGS, on a [*] basis, [*] cabins
in each calendar year of the Term, with no more than [*] cabin per any
particular Lindblad Trip, unless otherwise mutually agreed in writing. Except as
otherwise specified in the preceding sentence, the timing and allotment of this
[*] allowance will be on a mutually agreed basis. Of the [*] cabins described
above, any of such cabins that remain unused by NGS at the end of the year will
be [*] cabins for the next year, and the parties will mutually agree upon the
timing and allotment of such [*] cabins. NGS may use up to [*] of its cabin
allocations for any land programs the parties may mutually agree to operate,
with no more than [*] cabin equivalent allocations for any [*] land Itinerary.
In addition, Lindblad will make available to NGS, on a [*] basis, up to [*]
cabins, subject to availability of the cabins 120 days in advance of the
departure date and mutual agreement on the timing.

 

(b)            As mutually agreed, Lindblad will make available [*] cabin(s) on
Lindblad Ships for NGS television, film, magazine, book or research projects.

 

(c)            The [*] cabins referenced in Section (a) are separate from, and
incremental to, any cabins that may be provided by Lindblad in Section (b) or to
NGS Experts with whom Lindblad contracts to perform services on any Lindblad
Trips.

 

14.          TERMS OF PAYMENT.

 

(a)            Royalty Payments. Lindblad shall pay NGS a Royalty equal to [*]
from Lindblad Trips, excluding [*] from NGE/Lindblad Trip Participants and [*]
from a Competing Trip. Under no circumstance shall any [*] be subject to both a
Royalty under this Agreement and an “NGS Fee” specified in the Tour Operator
Agreement.

 

(b)            Royalty Term. Royalties shall begin with the first Lindblad Trip
departing on or after January 1, 2012 and continue through the last Lindblad
Trip departing on or before December 31, 2017.

 

(c)            Timing of Payments. All Royalty Payments shall be made to NGS no
later than thirty (30) days after the last day of each Quarter for all Lindblad
Trips departing during such Quarter. Simultaneously with such Payments, Lindblad
shall submit its respective Reports pursuant to this Agreement.

 

(d)            Payment Instructions. All payments to NGS shall be made by check
or wire transfer in United States dollars. Checks shall be made payable to
National Geographic Society and shall be sent by Lindblad to the following:

 

National Geographic Expeditions Attn:   1145 Seventeenth Street, N.W.
Washington, D.C. 20036

 



13

 

  

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Payment by wire transfer shall be directed as follows:

 

  Bank Name:     Address:           ABA#:     Account Title: National Geographic
Society   Account No.:     Attention:     Notation:        

At the time any wire transfer is initiated, Lindblad shall provide written
notice by email or fax to the NGS Contact Person identified on page 1 of this
Agreement indicating that the payment is being remitted.

 

(e)            Late Payments. A finance charge of [*] per month shall be payable
on any payment beginning as of the thirtieth (30th) day after payment is due and
continuing on the outstanding balance from time to time until paid in full. Such
late payment charge, however, shall not be assessed if and for so long as,
Lindblad’s delay in payment is caused in material part by an Event of Force
Majeure (as such term is defined below).

 

(f)            Currency. All Participant transactions relating to the Lindblad
Trips shall be conducted in U.S. dollars.

 

15.          REPORTS AND RECORDS.

 

(a)            Quarterly Reporting. Lindblad shall render to NGS reports, duly
certified by an officer of Lindblad to be true and accurate, for each Quarter
during the Term (the “Report”). The Report for each Quarter shall be delivered
to NGS no later than thirty (30) days after the last day of the Quarter. Each
Report shall include the following information in a format acceptable to NGS:
For all Lindblad Trips departing during the Quarter: (i) the date and itinerary
of each Lindblad Trip; (ii) the number of Participants, including cancelled
Participants; (iii) the invoiced price for each Participant, and the invoiced
price related to any pre- or post-trip extension(s); (iv) gross revenues from
the Lindblad Trips on a per-trip basis during the Quarter as of the last day of
the Quarter, broken down by source of revenue; (v) a computation of the Royalty
Payments due NGS as specified in the Section headed Royalty Payments within the
Section TERMS OF PAYMENT, above; and (vi) an itemization of all allowable
deductions, if any; and such other information concerning the operation of
Lindblad Trips and relevant to the calculation of Royalty Payments as requested
by NGS.

 



14

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)            Books of Account; Audits. Lindblad shall keep full and accurate
books of account and business records and copies of all documents and other
material relating to this Agreement at Lindblad’s principal office. Such books
of account, business records, documents and materials shall be open for audit or
inspection, once per calendar year, by NGS’ authorized representatives, who
shall be at liberty to make copies thereof, during Lindblad’s regular business
hours upon five (5) days Notice and shall remain available for a period of [*]
after delivery of the last Report due NGS hereunder. At NGS’ request, Lindblad
shall provide an authorized employee to assist in the examination of Lindblad’s
records. All information revealed to NGS or its representatives and auditors
under this subsection shall be treated as confidential. If NGS should conduct an
audit for any period of time, and the [*] or computation of Royalty Payments due
as shown by Lindblad’s Reports for any such period of time should be found to be
understated then: (i) within ten (10) days of Notice Lindblad shall pay the
amount of the understatement of Royalty Payments due NGS plus interest thereon
for each day the correct payment was due NGS computed at an annual rate of [*]
calculated on the date on which payment is made to NGS; and (ii) if the amount
of such understatement shall be more than [*] of the amount previously reported
to NGS, then within ten (10) days of Notice Lindblad shall pay to NGS the
reasonable professional fees and direct out-of-pocket expenses incurred in
conducting such audit. The receipt or acceptance by NGS of any Reports furnished
pursuant to this Agreement, or the receipt or acceptance of any royalty payments
made, or the fact that NGS has previously audited the periods covered by such
Reports, shall not preclude NGS from questioning their accuracy at any time. If
any inconsistencies or mistakes are discovered in such statements or payments,
appropriate adjustments shall be made immediately by the parties.

 

16.          LINDBLAD/NGS FUND FOR CONSERVATION, RESEARCH AND EXPLORATION.
Lindblad and NGS will continue to support the “Lindblad / NGS Fund” to support
exploration, research and conservation projects pursuant to the agreement set
forth in Exhibit E (“Lindblad / NGS Fund Agreement”). The parties desire to
amend the Lindblad / NGS Fund Agreement, as follows:

 

(a)           REPLACE all reference to “License Agreement” with “Alliance and
License Agreement.”

 

(b)           REPLACE the last sentence in the second paragraph under Paragraph
1 with the following language:

 

Upon expiration or termination of the Alliance and License Agreement, this
Agreement shall terminate except that the Board shall continue to operate and
NGS shall continue to administer third party contributions (i.e. funds raised
pursuant to Paragraph 3.1, below). Upon expiration or termination of this
Agreement NGS shall transfer all unspent or uncommitted Designated Royalties to
it general fund to be dispersed as prioritized by NG Mission Programs.

 

(c)           Establish a maximum amount of [*] in the aggregate to be paid out
from the Designated Royalty, (definition below) for grants in any calendar year
under the Lindblad / NGS Fund Agreement.

 



15

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)          REPLACE sub-Paragraph 3.3 of the Lindblad / NGS Fund Agreement with
the following language:

 

3.3Under the terms of the Alliance and License Agreement and upon the receipt of
the final royalty check for each calendar year, NGS will designate to the
LEX/NGS Fund [*] of the royalties paid by LEX (the “Designated Royalty”). The
Designated Royalty payment will begin with the calendar beginning January 1,
2011. NGS will continue to make a Designated Royalty payment through December
31, 2015.

 

3.4Upon the receipt of the final deferred royalty payment as outlined in
Alliance and License Agreement, NGS will make an additional Designated Royalty
payment to reflect the period from January 1, 2010 through December 31, 2010. No
Designated Royalty will be due for any period prior to January 1, 2010.

 

3.5The Designated Royalty shall be used for grants issued by the Fund, as well
as expenses associated with administering the Fund.

 

3.6For purposes of clarification, if LEX fails to be current in payments at any
time during the Term, no Designated Royalties shall be due from NGS or shall
accrue from such past due balances.

 

17.          QUALITY CONTROLS AND PROCEDURES.

 

(a)            Warranty of Quality. Lindblad represents and warrants that each
Lindblad Trip will be [*], including but not limited to facilities, maintenance,
accommodations and programs, and shall provide a [*]. Lindblad further
represents and warrants that it will take all steps reasonably necessary to
ensure the safety and enjoyment of all Participants, and that it will operate in
compliance with all applicable legal requirements, standards, laws, regulations
and ordinances, in the United States and in each country in which a Lindblad
Trip is conducted. Given the complex nature of the travel business, and the
multitude of factors beyond Lindblad’s control that can influence the success of
a Lindblad Trip, Lindblad cannot guarantee 100% customer satisfaction. There
will on occasion be complaints, the nature of which may be beyond the scope of
Lindblad’s influence. However, Lindblad agrees to respond to all reasonable
Participant complaints, and strive for 100% customer satisfaction. In the
unlikely event that a Participant is dissatisfied with a Lindblad Trip for a
discernable reason, and brings it to the attention of NGS, NGS and Lindblad will
develop a mutually agreed response, which may include a [*] Lindblad.

 

(b)            Inspection. NGS or its representatives (e.g., inspectors or
surveyors) shall have the right to inspect the Lindblad Ships, at sea or at the
shipyard, at any time once during each calendar year of the Term in order to
ascertain compliance with the health, safety and quality provisions of this
Agreement. Such inspections may be announced in advance or may be unannounced,
and shall not interfere with the operation of the Lindblad Ship nor result in
displacement of any Participants.

 



16

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)          General Procedures.

 

(i)            General. Lindblad agrees to retain all materials relating to
reviews in its files during the Term of this Agreement and for [*] thereafter.
NGS agrees to designate part of the job responsibilities of the staff persons
described in the Section headed REPRESENTATIVES to facilitate reviews and
approvals.

 

(ii)          Timing and Standard of Review. The parties mutually acknowledge
and agree that (a) any material delays in the process of preparing, approving,
printing, and distribution of promotional materials are likely to have a
material adverse effect on bookings; and (b) Lindblad’s own proprietary marks,
and the goodwill associated with them, are of long standing and of sufficient
value that Lindblad has full incentive, and Lindblad hereby agrees, to exercise
its best efforts to assure that all Advertising and Trip Materials are of high
quality, accurate, and carefully reviewed for textual and factual correctness,
and will not risk any adverse associations to be connected with either Lindblad
or NGS. Lindblad shall submit all materials required to be submitted to NGS
hereunder as well in advance of the date on which Lindblad desires to commence
production and/or use of the material as practicable, so that NGS shall have
adequate time to independently evaluate and comment upon the same. With each
submission, Lindblad shall specify in writing a reasonable time period for NGS’
response. NGS will use reasonable efforts to provide a response to Lindblad
within the specified time frame. If Lindblad has not received any response from
NGS by the end of the specified time frame (or such other time frame that was
agreed upon by the parties), Lindblad will provide written notice by email to
[*] or another NGS designee that a response is requested by the close of the
next business day. If Lindblad receives no response from NGS by the close of the
next business day, Lindblad may go forward and NGS shall have no right to
disapprove such material thereafter. If, however, NGS believes that the initial
time period specified by Lindblad is not reasonable, NGS will promptly notify
Lindblad thereof. If the parties cannot come to resolution on the time period,
and Lindblad follows the procedures outlined above and has not received a
substantive response from NGS on the submission, Lindblad may thereafter proceed
to use the materials, but without prejudice to NGS’ right to establish that the
time period specified by Lindblad was unreasonable and was therefore a material
breach of the Agreement by Lindblad. Lindblad will make reasonable efforts to
address NGS’ comments to NGS’ satisfaction. NGS shall have the right to
disapprove any materials submitted hereunder in writing if it determines that
the materials in question would impair the value and goodwill associated with
the Licensed Marks or the Licensed Content by reason of (i) their use of
materials or content which are inconsistent with NGS’ public image or the image
of the Licensed Property or are inaccurate or which may in any way disparage or
adversely affect NGS or its reputation; or (ii) their use of materials or
content which are unethical, immoral, or offensive to good taste (the standards
set forth in (i) and/or (ii) constituting “Cause”). In the event that Lindblad
goes forward in spite of NGS’ disapproval, NGS shall have the right to terminate
this Agreement as provided in the Section (ii) headed TERMINATION.

 

17

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)          Itineraries; Advertising and Trip Materials.

 

(i)            In accordance with the schedule in Exhibit A, Lindblad will
present to NGS proposed Lindblad Trip itineraries for each calendar year of the
Term, including retail prices, for NGS’ review. In collaboration with Lindblad,
NGS will review all Itineraries with regional experts affiliated with NGS to
solicit feedback on the itineraries and identify opportunities to add in special
National Geographic experiences. Lindblad will incorporate the special National
Geographic experiences, where feasible and appropriate. Lindblad will specify a
reasonable time period for NGS to alert Lindblad of any material concerns
relating to the Itineraries. Lindblad will make reasonable efforts to address
NGS’ concerns to NGS’ satisfaction. Additionally, Lindblad will notify NGS of
any changes in or refinements to a published Itinerary, and the process outlined
above will apply.

 

(ii)          The NGS and Lindblad co-branded presentation and mission statement
is attached in Exhibit C NGS and Lindblad Mission Statement and Co-Branding. NGS
and Lindblad shall mutually agree on any changes to the co-branded style or
mission statement for use in promoting the association between NGS and Lindblad
with respect to the Lindblad Trips. All uses of the Co-Branding on Advertising
and Trip Materials shall contain either the agreed upon NGS and Lindblad Mission
Statement in its entirety or an alternate statement mutually agreed by the
parties. Lindblad agrees to follow the guidelines made available online on the
National Geographic Brand/Design Identity Guidelines website in the creation of
all Advertising and Trip Materials. Lindblad will designate a person within its
organization to help ensure compliance with all guidelines.

 

(iii)         Lindblad shall not use any of the Licensed Property in connection
with any press releases relating to the Lindblad Trips without first receiving
the written approval of NGS. Lindblad shall not use any of the Licensed Property
in connection with any magazine, newspaper, television, radio, billboard or
other advertisements (collectively, “Media Materials”) without first receiving
the written approval of NGS. Lindblad will submit Media Materials that use any
of the Licensed Property to NGS for review in the manner provided in Section
(ii) of General Procedures, above. With regard to materials for the Lindblad
Trips other than Media Materials (e.g., brochures, newsletters, pre-trip
materials, website content and other customer communications), Lindblad will
submit such materials that use any of the Licensed Property to NGS for review in
the manner provided in Section (ii) of General Procedures, above.

 

(iv)            Lindblad will provide NGS, [*], with copies of all published
Lindblad Trip brochures at the time of publication.

 



18

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(e)            Maintenance of Quality. With respect to materials that are
required to be reviewed or approved by NGS hereunder, Lindblad agrees to
maintain the quality of such materials up to the specifications, quality, and
finish of the sample of such item reviewed or approved by NGS, and agrees not to
change the item in any material respect without first submitting to NGS samples
showing such proposed changes and obtaining written approval of such samples by
NGS. From time to time after it has commenced printing of Advertising and Trip
Materials, Lindblad, upon request, shall furnish [*] to NGS a reasonable number
of random production samples of any Advertising and Trip Materials specified by
NGS in its request.

 

(f)            Costs and Expenses. Lindblad shall bear the sole responsibility
and expense for submission, preparation, protection, shipping, insurance and
storage of all artwork, designs, text, writings, lettering, drawings, samples,
sound recordings, videos or similar materials and all creative and manufacturing
materials prepared by or for Lindblad with respect to the design or production
of the Advertising and Trip Materials.

 

(g)            Images; Reimbursement for Artwork. If Lindblad requests NGS to
furnish any photographs, artwork, transparencies, reproductions or other such
similar materials (collectively, “Artwork”) of the Licensed Property, Lindblad
agrees to reimburse NGS, as applicable, for its transparency reproduction,
digital scanning, printing and other costs in supplying said Artwork. Lindblad
agrees to reimburse NGS for the full amount of each such Artwork expense within
thirty (30) days of receipt of NGS’ invoice stating the cost and nature of the
expenditure. If Lindblad wishes to use photographs originating with NGS for the
purposes of promoting the Lindblad Trips, Lindblad shall so notify NGS, and NGS
will provide Lindblad rights to use select photographs for the purpose of
promoting the Lindblad Trips [*] to Lindblad, provided that NGS has the right to
license such photographs to Lindblad [*]. Lindblad will be responsible for
acquiring and clearing rights and ensuring that model releases have been
secured, if necessary, for any such photographs. All uses of such photographs
will be subject to NGS review, and will include all appropriate photo credits,
as directed by NGS. Lindblad will be responsible for any incremental expenses
related to rights acquisition for an image in cases where NGS does not have the
right to license it to Lindblad.

 

(h)            Return of Artwork. All Artwork furnished to Lindblad by or on
behalf of NGS shall remain the property of NGS or its respective owner, and
Lindblad shall, upon NGS request, promptly return all Artwork delivered to
Lindblad. Lindblad agrees that it shall return all Artwork in the same,
undamaged condition as delivered by NGS.

 

19

 

  

18.          PROTECTION OF LICENSED PROPERTY.

 

(a)            Recognition. Lindblad acknowledges that the Licensed Property is
famous throughout the world and has significant value for use in connection with
the sale of travel-related goods and services, and further that all of
Lindblad’s uses of the Licensed Property under this Agreement shall, as between
Lindblad and NGS, inure to the benefit of NGS. Lindblad acknowledges that it is
not acquiring any interests or rights in the use of the Licensed Property apart
from the license set forth in this Agreement. Lindblad shall make no use the
Licensed Property in any manner which may, in NGS’ reasonable judgment, be
inconsistent with NGS’ public image or which may in any way disparage or
adversely affect NGS or its reputation, nor shall Lindblad, or any of its agents
or employees, take any actions or conduct the operation of Lindblad’s business
as it relates to the Lindblad Trips in any manner which may, in NGS’ reasonable
judgment, be inconsistent with NGS’ public image or which may disparage NGS or
its reputation.

 

(b)            Injunctive Relief. Lindblad acknowledges and agrees that the
Licensed Property possess a special, unique and extraordinary character that
makes difficult the assessment of the monetary damages that would be sustained
as a result of the unauthorized use of the Licensed Property. Lindblad
recognizes that the unauthorized or unapproved use of the Licensed Property will
cause immediate and irreparable damage to NGS for which NGS would not have an
adequate remedy at law. Therefore, Lindblad agrees that, in the event of said
unauthorized or unapproved use of the Licensed Property by Lindblad, in addition
to such other legal and equitable rights and remedies as shall be available to
NGS, NGS shall be entitled to injunctive and other equitable relief without
breach of the arbitration Sections of this Agreement and without any abridgement
of the powers of the arbitrators, without the necessity of proving damages or
furnishing a bond or other security.

 

(c)            Use of Licensed Property; Ownership of Intellectual Property.
Lindblad agrees not to use at any time during the Term or thereafter any other
trademark, brand name, trade name, symbol, logo, design, character or the like
which is similar to or may be confused with the Licensed Property. Lindblad will
not take any action that will harm or prejudice the Licensed Property or NGS’
rights therein in any way during the Term or thereafter. All copyright,
trademark, trade dress or other intellectual property and proprietary rights in
the Advertising and Trip Materials arising from Lindblad’s use, adaptation or
modification of the Licensed Property, and any other intellectual property and
proprietary rights in materials developed under this Agreement that employ the
Licensed Property and were developed for the first time by or for Lindblad for
use in connection with the Advertising and Trip Materials shall be for the
benefit of and procured in the name of NGS, notwithstanding their creation by
Lindblad or a third party on Lindblad’s behalf, and shall hereby be deemed a
work made for hire within the meaning of the United States Copyright Laws.
Lindblad further hereby assigns to NGS any and all rights, throughout the world
and in perpetuity, in and to the materials described in the preceding sentence,
and Lindblad agrees to execute any documents necessary to perfect such
assignments. All intellectual property and proprietary rights in any film,
video, still photography or other materials created by NGS or its agents,
employees or contractors during any Lindblad Trip remains the sole property of
NGS. Notwithstanding the foregoing, Lindblad retains all rights to its own
pre-existing trademarks and trade names. All intellectual property and
proprietary rights in any film, video, still photography or other materials
created by Lindblad or its agents, employees or contractors during or on any of
the Lindblad Trips shall be the sole property of Lindblad, subject, however, to
all the provisions of this Agreement to the extent any use of the Licensed
Property is employed therein; and Lindblad shall have the right to protect its
unfettered right to use such materials by editing out any or all Licensed
Property.

 



20

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)            Corporate Use. Lindblad shall identify itself in all relevant
transactions as a licensee of, and separate legal entity from, NGS as opposed to
an integrated, divisional or consolidated part of NGS’ business. Lindblad shall
not use any of the Licensed Property in Lindblad’s name or in the name of any
operating entity or business formed by Lindblad or in which Lindblad has a
business or financial interest, without the prior written consent of NGS.
Lindblad shall not use or incorporate any of the Licensed Property on or in
connection with any business to business communications (boat leases, employment
agreements, food services, etc.), business cards, stationery items (except
Lindblad to consumer material, specifically excluding Lindblad Travel Insurance
brochure and any correspondence solely related to Lindblad Travel Insurance), or
other similar materials. Lindblad further agrees that it shall not use or
incorporate, in any manner or form, any of the Licensed Property as a domain
name, nor shall Lindblad seek trademark, copyright or domain name registration
of the same, without the prior written consent of NGS.

 

(e)            Infringement. Lindblad shall promptly advise NGS of any activity
potentially infringing upon the Licensed Property and shall further promptly
provide Notice to NGS of all claims and potential claims of which it has notice
or knowledge and all suits threatened or brought against Lindblad involving the
Licensed Property. Any decision with respect to the protection and defense of
the Licensed Property shall be solely in the discretion of NGS and Lindblad may
not take any action with respect thereto without the prior written consent of
NGS. In no event shall Lindblad have the right, without NGS’ prior written
consent, to acknowledge the validity of any claim brought by any party in
connection with the Licensed Property, to obtain or seek a license from such
party, or to take any action which might impair NGS’ ability to contest the
claim. Lindblad shall cooperate with NGS with respect to actions described in
this Section which are taken by NGS. The expenses for Lindblad’s cooperation
shall be subject to NGS’ prior approval and shall be reimbursed by NGS.

 

(f)            Trademark and Copyright Notices. Lindblad shall affix such
copyright, trademark or other legal notice as shall be required by NGS and/or as
prescribed by law and any credits required by NGS on the Advertising and Trip
Materials. Prior to affixing said copyright, trademark or other legal notice or
credit, Lindblad shall submit the desired content, form, location and size of
each said notice for NGS’ review and approval as provided in the Section headed
QUALITY CONTROLS AND PROCEDURES.

 

(g)            Trademark Registration Maintenance. Lindblad shall, at NGS’
request and NGS’ expense, assist NGS in confirming, registering, renewing or
prosecuting the rights of NGS or its designee in the Licensed Property, in any
country or with any government agency, and Lindblad shall execute any required
documents in this regard, including, but not limited to, providing NGS with all
necessary dates and other information sufficient to enable NGS or its designee
to apply for and obtain copyright and trademark registrations. Upon request,
Lindblad shall provide NGS, [*],[*] of any Advertising and Trip Material for use
as trademark and copyright registration specimens.

 

21

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

19.          INSURANCE OBLIGATIONS.

 

(a)            Lindblad agrees to maintain, at its own expense, and on a current
basis, the following liability insurance policies with coverage for each
Lindblad Trip as follows:

 

(i)            Commercial General Liability with a minimum limit of [*] per
occurrence and [*] in the aggregate;

 

(ii)          Workers’ Compensation insurance with a statutorily required limit
and Employers’ Liability with a limit of [*];

 

(iii)         Watercraft Liability including Protection and Indemnity and
Maritime liability for [*] (if the Umbrella includes this coverage as an
underlying policy) or [*] (if the Umbrella does not) for all Lindblad-owned
vessels. If vessel is leased, then vessel owner must provide proof of P&I and
Maritime Liability insurance;

 

(iv)          Standard Travel Agents’ Professional Liability insurance (errors
and omissions coverage) in the amount of at least [*] per occurrence and in the
aggregate;

 

(v)           Automobile Liability insurance covering all Lindblad-owned,
non-owned and hired vehicles with a [*]combined single limit;

 

(vi)          Umbrella Liability insurance with a limit of [*] per occurrence
and in the aggregate;

 

(vii)         Non-Owned Aircraft Liability insurance with a limit of [*] per
occurrence and in the aggregate. This requirement only applies if the Trip
includes the charter or hire of any aircraft.

 

Coverage consistent with the foregoing shall be maintained at all times during
the Term, and for a period of at least twelve (12) months thereafter.

 

(b)            Lindblad agrees to maintain, at its own expense, and on a current
basis, worker’s compensation insurance in the statutorily required amount and
employer’s liability insurance with a limit of [*]. If Lindblad cannot provide
workers’ compensation insurance to a NGS Expert, Lindblad agrees to include
notice of this omission in the written contract (described in Section headed NGS
EXPERTS) between the NGS Expert and Lindblad.

 

(c)            It is understood and agreed that the insurance limits stated
above are minimum requirements, and the actual limits of any of the policies in
excess of the stated amounts shall not be withheld from NGS should the stated
limits be exhausted. Lindblad shall maintain insurance policies in form, amounts
and with such companies as are reasonably acceptable to NGS and licensed to do
business in the District of Columbia. Such acceptance will not be unreasonably
withheld.

 



22

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)            Each policy, with the exception of worker’s compensation and
Protection and Indemnity, will be endorsed to list the “National Geographic
Society, its subsidiaries, trustees, directors, officers and employees” as an
Additional Insureds. The Protection and Indemnity policy will be covered by a
“misdirected arrows” endorsement giving NGS similar protection. All policies
will state that NGS shall be given at least [*] advance written notice of
cancellation. Lindblad agrees to have its insurance company or companies provide
NGS with a certificate of insurance evidencing the above-required insurance
within thirty (30) days following the Execution Date.

 

(e)            It is understood and agreed that, with respect to services to be
provided by Other Providers, Lindblad will act solely as an agent of the Other
Providers in selling such services to Participants. It is further understood and
agreed that all Participants may be subject to the terms and conditions of a
contract with Other Providers covering services provided to the Participant. No
responsibility and liability is accepted or assumed by Lindblad or NGS, and
Lindblad and NGS disclaim all responsibility and liability, for those portions
of any Lindblad Trip as to which liability and responsibility are governed by
the conditions of the contract of carriage or by contracts with Other Providers.

 

(f)          Lindblad will specifically include the following highlighted
language and this paragraph in any Terms and Conditions that it publishes or
distributes:

 

Responsibility and Other Terms & Conditions: Certain other provisions,
concerning among other things, limitations of Lindblad Expeditions’ and the
National Geographic Society’s liability for loss of property, injury, illness,
or death during the voyage, will be provided to passengers on the ship’s ticket
sent prior to departure, and are also available on our website at
(www.expeditions.com/shipsticket), or upon request. By registering for this
trip, the guest agrees to all such Terms & Conditions.

 

20.          COMPLIANCE WITH LAWS AND REGULATIONS.

 

(a)            Lindblad will ensure that its business practices and activities
as they relate to the performance of this Agreement and the obligations
hereunder, including, but not limited to, the operation and promotion of the
Lindblad Trips, shall be in material compliance with all applicable legal
requirements, standards, laws, regulations and ordinances, in the United States
and in other applicable jurisdictions in which the Lindblad Trips operate.
Lindblad will ensure that the Lindblad Ships meet all applicable statutory,
regulatory and classification society health, safety and quality standards,
including without limitation International Maritime Organization, SOLAS, and Det
Norske Veritas standards. Upon any final and non-appealable finding or
determination that Lindblad’s business practices or activities have violated any
applicable labor laws or regulations, Lindblad shall take all necessary steps to
correct such violation, including without limitation, paying all applicable back
wages found due to workers.

 



23

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)           To the best of Lindblad’s knowledge, the Advertising and Trip
Materials will not infringe the patent or intellectual property rights or other
rights of third parties.

 

21.          WARRANTIES; INDEMNIFICATIONS; LIMITATIONS ON LIABILITY.

 

(a)            Representations and Warranties. NGS represents and warrants that
it has the right to enter into this Agreement and to convey to Lindblad the
rights granted herein, subject to the conditions and limitations set forth
herein. Lindblad represents and warrants that it has the right to enter into
this Agreement and has the authority, capacity, finances and other
qualifications to perform its obligations hereunder. Lindblad further warrants
that neither it nor any of its officers, directors and principals is (i) a party
to any pending or threatened litigation or government administrative proceeding
or investigation which, if resolved adversely to Lindblad, would have a material
affect on Lindblad’s ability to perform its obligations under this Agreement, or
which would make any of the other warranties and representations made by
Lindblad in this Agreement untrue, or (ii) currently involved, or has been
involved in the past, in any investigation or inquiry made by the Securities and
Exchange Commission or any other domestic or foreign governmental body or
regulatory organization with authority to administer and/or enforce securities
laws and/or regulations.

 

(b)            No Representation as to Revenue; Duty to Inform. Lindblad agrees
and acknowledges that Lindblad has independently evaluated its business and its
ability to utilize this Agreement in its business and to achieve the goals set
by Lindblad for its business, and that NGS has no responsibility or liability to
Lindblad for any failure of Lindblad to exploit its rights under the Agreement
in accordance with Lindblad’s own expectations. Lindblad will notify NGS in the
event that Lindblad discovers it will not be able to fulfill its financial
obligations to either NGS, booked guests or any other third parties within [*]
of the financial obligations due date.

 

(c)            Lindblad’s Indemnifications. Lindblad agrees to indemnify and
hold NGS, its subsidiaries and affiliates, and their respective officers,
directors, and employees, harmless from any liability, damages, loss, cost,
expenses, and reasonable attorney’s fees which NGS may hereafter incur, suffer,
or be required to pay by reason of or in consequence of bodily injury, sickness,
death, property damage, or other loss arising out of Lindblad’s negligence or
breach of its obligations, warranties or representations herein, except to the
extent that such liability, damages, loss, cost, or other expenses are
occasioned in whole or in part or caused directly or indirectly by any negligent
act or omission of NGS, its subsidiaries, affiliates or their respective
officers, directors, and employees. Lindblad further agrees to indemnify and
hold NGS, its subsidiaries and affiliates, and their respective officers,
directors, employees, and agents harmless from any and all loss, damage,
liability, costs, or expenses, including reasonable attorney’s fees, with
respect to any claim arising from NGS’ use of any image(s) or other content
provided by Lindblad or its affiliates or agents to promote the Lindblad Trips.

 



24

 

 

(d)            NGS’ Indemnifications. NGS agrees to indemnify and hold Lindblad,
its subsidiaries and affiliates, and their respective officers, directors, and
employees, harmless from any liability, damages, loss, cost, expenses, and
reasonable attorney’s fees which Lindblad may hereafter incur, suffer, or be
required to pay by reason of or in consequence of bodily injury, sickness,
death, property damage, or other loss arising out of NGS’ negligence or breach
of its obligations, warranties or representations herein, except to the extent
that such liability, damages, loss, cost, or other expenses are occasioned in
whole or in part or caused directly or indirectly by any negligent act or
omission of Lindblad, its subsidiaries, affiliates or their respective officers,
directors, and employees. NGS further agrees to indemnify and hold Lindblad, its
subsidiaries and affiliates, and their respective officers, directors, employees
and agents harmless from any and all loss, damage, liability, costs, or
expenses, including reasonable attorney’s fees, with respect to any claim that
any Licensed Property, as used by Lindblad in compliance with all the terms of
this Agreement, infringes the intellectual property rights of any third party.

 

(e)           Indemnification of Third-Party Claims. The following provisions
shall apply to any claim subject to indemnification which is (A) a suit, action
or arbitration proceeding filed or instituted by any third party, or (B) any
other form of proceeding or assessment instituted by any government entity.

 

(i)            Notice and Defense. The party or parties to be indemnified
(whether one or more, the “Indemnified Party”) will give the party from whom
indemnification is sought (the “Indemnifying Party”) prompt Notice of any such
claim, and the Indemnifying Party will undertake the defense thereof by
representatives chosen by it. Failure to give such Notice shall not affect the
indemnifying Party’s duty or obligations under this Section, except to the
extent the Indemnifying Party is prejudiced thereby. So long as the Indemnifying
Party is defending any such claim actively and in good faith, the Indemnified
Party shall not settle such claim. The Indemnified Party shall make available to
the Indemnifying Party or its representatives all records and other materials
required by them and in the possession or under the control of the Indemnified
Party, for the use of the Indemnifying Party and its representatives in
defending any such claim, and shall in other respects give reasonable
cooperation in such defense.

 

(ii)            Indemnified Party’s Rights. Notwithstanding anything in this
Section to the contrary, the Indemnifying Party shall obtain the written consent
of the Indemnified Party before the Indemnifying Party settles or compromises
any claim or consents to the entry of any judgment which fails to include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim.

 

(f)            Limitation Of Liability. EXCEPT FOR A CLAIM ARISING FROM A BREACH
OF THE OBLIGATIONS WITH RESPECT TO CONFIDENTIAL INFORMATION AND FOR PAYMENTS TO
THIRD PARTIES PURSUANT TO THIS SECTION, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION DAMAGES FOR LOST PROFITS, INCURRED BY EITHER PARTY, WHETHER
IN AN ACTION IN CONTRACT OR TORT, EVEN IF SUCH DAMAGES WERE FORESEEABLE OR IF
THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 



25

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

22.          TERMINATION.

 

(a)         [*] Termination by NGS. In addition to the termination rights stated
elsewhere in this Agreement, NGS shall have the right to terminate this
Agreement [*], by giving Notice to Lindblad, in any of the following situations:

 

(i)            Default in Payments. If Lindblad fails to timely make any Royalty
Payments, NGS may terminate this Agreement [*]; provided, however, that Lindblad
shall have the opportunity to cure the [*] breach by Lindblad in any [*] period
by making full payment to NGS within [*] of receipt of Notice.

 

(ii)          Approvals. If Lindblad publishes, distributes, or uses any press
releases or any Media Materials which have not been approved as required herein,
or any other Advertising and Trip Materials which have been timely disapproved
for Cause, or makes any use of the Licensed Property not authorized under this
Agreement, or if Lindblad knowingly conducts a Lindblad Trip subject to this
Agreement in any destination which at the time is prohibited under Section (b)
of the Section headed CHANGES IN ITINERARY AND TRIP CANCELLATIONS of this
Agreement, NGS may terminate this Agreement [*].

 

(iii)         Insurance Coverage. If Lindblad fails to comply with the terms of
the Section headed INSURANCE AND LIABILITY, NGS may terminate this Agreement
[*]; provided, however, that Lindblad shall have the opportunity to cure such
breach by providing documentation to NGS establishing Lindblad’s compliance with
the Section headed INSURANCE AND LIABILITY within [*] after any lapse of (or
initial failure to obtain) the requisite insurance coverage or other breach of
the Section headed INSURANCE AND LIABILITY.

 

(iv)          Force Majeure. Should any Event of Force Majeure as defined in the
Section Force Majeure in MISCELLANEOUS, below, prevent any Lindblad Ship from
operating Lindblad Trips for a period of more than [*].

 

(v)           Expiration of Right to Terminate. In the case of the termination
rights of NGS pursuant to the foregoing sub-Section (i) through (iv) above, such
termination rights shall expire, with respect only to the specific event
triggering such right, at the close of business on the [*] following the date on
which NGS obtained actual knowledge of the occurrence of such triggering event,
except in cases where NGS has allowed Lindblad time to cure the default, but
Lindblad thereafter does not cure the default, in which case NGS shall retain
its termination rights. Lindblad shall have the burden of proving the actual
knowledge of NGS. The expiration of any termination right with respect to any
single specific triggering event shall not relieve Lindblad from any of its
obligations hereunder, nor shall such expiration constitute a waiver of any
other rights or remedies available to NGS under this Agreement or under
applicable law.

 



26

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)           Termination by NGS Upon Notice to Lindblad. NGS may terminate this
Agreement upon Notice to Lindblad as set forth below:

 

(i)            Insolvency. In the event of Lindblad’s voluntary or involuntary
insolvency, commission of an action of bankruptcy, adjudication of bankruptcy,
the filing of a petition for voluntary bankruptcy or similar proceeding, or an
agreement between Lindblad and its creditors generally (including trade
creditors) is entered into providing for extension or composition of debt, or a
receiver is appointed to administer the assets of Lindblad, or the assets of
Lindblad are liquidated, or any distress, execution or attachment is levied on
any one or more of the Lindblad Ships, NGS shall have the right to terminate
this Agreement, by giving Notice to Lindblad. In the event of the filing by any
third party of a petition for involuntary bankruptcy of Lindblad, NGS shall have
the right to terminate this Agreement, by giving Notice to Lindblad, in the
event such petition has not been dismissed within [*] after such filing.

 

(ii)          Ownership or Management Change. If Lindblad experiences a change
of control, where change of control means a party acquires a controlling
interest in Lindblad or a substantial portion of Lindblad’s assets during the
Term or if Lindblad experiences a change in management where Sven Lindblad is in
no longer in a senior management role at Lindblad.

 

(iii)         Complaints. Should NGS have credible evidence of a serious pattern
or trend of Participant complaints, or if NGS determines in good faith that NGS’
reputation or goodwill may be damaged due to its relationship with Lindblad, and
if, after providing Lindblad with Notice setting forth NGS’ basis for the
Notice, Lindblad fails to address the issues set forth in the Notice within [*].

 

(c)            Termination by Lindblad. In addition to the termination rights
stated elsewhere in this Agreement, Lindblad shall have the right to terminate
this Agreement, by giving Notice to NGS, as follows: If the review procedures
outlined in the Section headed Timing and Standard of Review, of QUALITY
CONTROLS AND PROCEDURES, General Procedures have resulted in a [*] in any
calendar year which (i) Lindblad reasonably believes are unreasonable
determinations of Cause on the part of NGS, and (ii) have caused Lindblad
material expense or loss of revenue, then Lindblad may provide written Notice to
NGS specifying its allegations. The parties shall attempt in good faith to
resolve the issues specified but, if no written evidence of resolution has been
signed by both parties within [*] after service of such Notice, then Lindblad
shall have the right to terminate the Agreement by written Notice served upon
NGS within [*] after the next succeeding [*] by NGS within the same calendar
year of any Lindblad submission which meet the criteria established in (i) and
(ii) above. If Lindblad fails to exercise the foregoing termination right, then
it shall expire, and any subsequent termination by Lindblad under this Section
(c) may be based only on meeting the above standard for [*]occurring thereafter.

 



27

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)            Termination Upon Thirty Days Notice. Should Lindblad or NGS
commit a material breach of any of the terms, conditions or obligations of this
Agreement, other than as specified in foregoing Sections (a), (b), and (c), the
non-breaching party may terminate this Agreement upon [*] Notice. At the
expiration of said [*], the non-breaching party may terminate the Agreement
unless: (i) prior to the expiration of said [*]the breach has been cured by the
breaching party to the reasonable satisfaction of the non-breaching party; or
(ii) the breaching party obtains an extension of the [*] cure period in writing
from the non-breaching party, because the breach cannot be cured in [*] and the
breaching party has commenced all reasonable efforts to cure said breach. If the
breaching party obtains such an extension, the non-breaching party retains the
right to terminate the Agreement at the conclusion of the extension period,
unless the breach has been cured to the satisfaction of the non-breaching party.

 

(e)            Termination for Failure to Achieve Growth Target. If, in any [*],
Lindblad Expeditions’ Net Revenue growth is [*], NGS or Lindblad has the right
to terminate this agreement by providing [*] advance Notice of intent to
terminate within [*] after NGS’ receipt of [*] results.

 

(f)            Termination of Related Agreement. If either party terminates the
Tour Operator Agreement, such termination shall act as an effective termination
of this Agreement.

 

23.          RIGHTS AND DUTIES AFTER TERMINATION OR EXPIRATION.

 

(a)            Effective Date of Termination. The parties mutually acknowledge
that termination of this Agreement prior to its scheduled expiration may cause
substantial unbudgeted expense, potentially material loss of revenue, and
possible public relations difficulty for one or both parties. It is therefore
the intention of both parties that unless it is reasonably deemed necessary to
avoid future damage to the terminating party (which may include damage to its
goodwill and reputation) or unless NGS terminates pursuant to Sections (i) or
(iii) of [*] Termination by NGS in TERMINATION, above, the process of
termination by Notice shall be allowed to occur over a period sufficient to
allow for mitigation of these forms of injury. Any Notice of termination of this
Agreement shall specify an effective date of the termination, which date shall
be on or after the operative date of termination. The date on which a party
gives Notice of termination for any reason stated in TERMINATION, above, is
referred to in this Section as the “Notice Date”; the effective date of
termination specified in the Notice of termination is referred to in this
Section as the “Effective Date of Termination.”

 

(b)            Use of Licensed Property. Following the Notice Date, Lindblad
shall only be permitted to use the Licensed Property specifically in connection
with any Lindblad Trips with a departure date prior to the Effective Date of
Termination. With respect to compliance that involves physical modification or
legal action (for example, changing the name of the NGS Ship, to the extent
Licensed Property must be physically and legally removed), Lindblad agrees to
begin preparations immediately upon the Notice Date, with an eye to compliance
as of the Effective Date of Termination, and to prosecute diligently and
complete the process as soon as practicable, but in no event later than [*]
after the Notice Date or on the Effective Date of Termination, whichever occurs
later.

 



28

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)            Disposition of Materials. Promptly after the Effective Date of
Termination or the expiration of this Agreement, Lindblad shall return to NGS
any and all materials furnished hereunder to Lindblad by NGS, and shall promptly
dispose of, by delivery to NGS or by destruction, at NGS’ option, and [*] to
NGS, all advertising, promotional matter and other written materials bearing the
Licensed Property which are then in its possession or subject to its control
(other than Lindblad’s own file copies).

 

(d)            Publicity. The parties agree to work together to develop means of
communicating the termination of the Agreement to future Participants of
Lindblad Trips departing after the Effective Date of Termination, and to the
public in general as deemed appropriate, in a manner that is factual and that is
designed to avoid, where possible, damage to either party’s reputation and
goodwill. All such communications shall be subject to mutual approval. For all
Lindblad Trips that depart after the Effective Date of Termination that were
promoted using Licensed Property prior to the Notice Date, Lindblad shall
include a notification, to be approved in advance by NGS, in the pre-trip
materials that the Lindblad Trip is no longer associated with NGS. Lindblad
agrees to provide, in its terms and conditions of passage for all Lindblad Trips
promoted using Licensed Property, that termination of the Agreement shall not
constitute grounds for refunds or cancellation by Participants.

 

(e)            Royalties. The Royalties provided for herein shall continue to
apply to all departures through the Effective Date of Termination or expiration
of the Agreement, but shall not apply to later departures except in the event
that Lindblad terminates in accordance with the Section headed Growth in
TERMINATION, Termination by NGS Upon Notice to Lindblad above or except in the
event that NGS terminates in accordance with Section Default in Payments in
TERMINATION, [*] Termination by NGS above, in which case Royalties will be due
to NGS for any Participants who booked on or before the Notice Date on Lindblad
Trips departing after the Effective Date of Termination.

 

(f)            Additional Obligations of Lindblad. In addition to the foregoing:

 

(i)            Lindblad shall deliver to NGS the entire contents of any database
that NGS has provided Lindblad within [*] of the Effective Date of Termination
or expiration of the Agreement;

 

(ii)          Lindblad shall cancel all NGS Experts on Lindblad Trips departing
after the Effective Date of Termination;

 

(iii)         All rights and licenses herein granted to Lindblad shall cease and
revert to NGS as of the Effective Date of Termination or expiration of the
Agreement; and, Lindblad will only have the right to use the Licensed Marks
after the Notice Date to specifically promote any Lindblad Trips which commence
prior to the Effective Date of Termination;

 

29

 

  

(iv)          Lindblad hereby warrants that it shall not use the Licensed
Property in any manner which may, in NGS’ reasonable judgment, be inconsistent
with NGS’ public image or which may in any way disparage or adversely affect NGS
or its reputation, nor shall Lindblad, or any of its agents or employees, take
any actions or conduct the operation of Lindblad’s business as it relates to the
Lindblad Trips in any manner which may, in NGS’ reasonable judgment, be
inconsistent with NGS’ public image or which may disparage NGS or its
reputation; and

 

(v)           Lindblad shall promptly deliver all Artwork and confidential
information provided to Lindblad by or on behalf of NGS, and materials in any
form to which NGS has ownership rights pursuant to this Agreement.

 

24.          MISCELLANEOUS.

 

(a)            Relationship. This Agreement (and all its provisions) is a
license only, and does not constitute a franchise. The parties intend and
acknowledge that their relationship created by this Agreement or otherwise is
not subject to the franchise or other business opportunity laws of any country
or state and sub-division thereof. This Agreement shall not create nor be
considered as constituting a partnership, employer-employee relationship, joint
venture, or agency. Neither the parties hereto nor any of their employees,
representatives or agents shall have the power or authority to bind or obligate
any other party, except as explicitly set forth in this Agreement.

 

(b)            Assignment. Without the prior written consent of the other party,
which may be withheld for any reason or no reason, neither party may directly or
indirectly assign, transfer, sublicense or encumber any of its rights or
obligations under this Agreement. For purposes of this Agreement, an assignment
of this Agreement will include, without limitation, the following: (i) a
transfer or conveyance of the beneficial ownership or control of fifty percent
(50%) or more of Lindblad’s controlling stock; or (ii) the sale or transfer of
all or substantially all of a party’s assets. If either party attempts to
assign, transfer, sublicense or otherwise encumber any portion of this Agreement
without the other’s prior written consent, such attempted grant, assignment,
transfer, sublicense or encumbrance shall be null and void and the
non-transferring party shall have the right to terminate this Agreement
immediately by providing Notice to the other party.

 

(c)            Force Majeure. Neither NGS nor Lindblad shall have any liability
to the other for failure to perform or delay in performance of any obligations
under this Agreement or for any loss or damage due to delay, cancellation, or
disruption caused in any manner by the laws, regulations, acts or failure to
act, demands, orders, or interpositions of any government or any subdivision or
agent thereof, or by acts of God, strikes, fire, flood, war, rebellion,
terrorism, insurrection, sickness, quarantine, epidemics, theft, or any other
cause(s) beyond the reasonable control of either party whether similar or
dissimilar to the foregoing (an “Event of Force Majeure”); provided, however,
that in no event shall Lindblad be excused from its payment obligations to NGS,
regardless of any Event of Force Majeure.

 

30

 

  

(d)            Confidentiality.

 

(i)            Confidentiality of Agreement. Each party agrees to keep the terms
and conditions of this Agreement confidential, and will not disclose such terms
and conditions to any third party.

 

(ii)          Confidential Information of the Other Party. Each party agrees to
maintain in confidence, and neither to disclose to any third party nor to use
for any purpose except those covered by this Agreement, all information relating
to the other party’s (or its affiliates’) schedules, creations, business plans,
costs, names, marketing plans, licensing plans, research or other information
relating to the planning, production, licensing or distribution of the other
party’s products or services, and other information disclosed in the course of
performance of this Agreement of a nature which a reasonable person would
consider confidential.

 

(iii)         Exceptions. Notwithstanding the foregoing, a party (“receiving
party”) may make disclosure (A) if the prior written consent of the other party
(“disclosing party”) has been obtained; (B) on a need-to-know basis to its own
attorneys, accountants, consultants and agents who are aware of the terms of
this Section headed Confidentiality; (C) as may be required by applicable law or
ordered by a court of competent jurisdiction, after giving the disclosing party
notice and allowing such party to assist in resisting or limiting such
disclosure; (D) as may be necessary in order to protect the receiving party’s
rights hereunder; (E) to the extent such information is already in the public
domain other than due to a breach by the receiving party; or (F) to the extent
the receiving party can establish that it knew such information prior to
disclosure by the disclosing party, received such information from a third party
not known to owe a duty of confidentiality to the disclosing party, or
independently developed such information.

 

(e)            Modifications of Agreement; Remedies. No waiver or modification
of the terms of this Agreement shall be valid unless in writing, signed by both
parties. Except as otherwise explicitly stated herein, failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
such rights, and a waiver by either party of a default in one or more instances
shall not be construed as a continuing waiver or as a waiver in other instances.

 

(f)            Invalidity of Separable Provisions. If any term or provision of
this Agreement is for any reason held by arbitrator(s) or order of a court of
competent jurisdiction to be invalid, such invalidity shall not affect any other
term or provision, and this agreement shall be interpreted as if such term or
provision had never been contained in this Agreement; provided, however, that
(i) where the provisions of any law causing such invalidity may be waived, they
are hereby waived by the parties to the full extent permitted by law, and (ii)
where the result of such invalidation would be effectively to deprive either
party of a substantial portion of the consideration to be received by such party
hereunder, the parties agree to use commercially reasonable efforts to negotiate
a valid amendment to this Agreement that would restore the parties to the
economic positions occupied under the original Agreement, failing which, after
thirty (30) days, the party prejudiced by such invalidation may terminate the
Agreement by written notice to the other.

 

31

 

 

(g)            Survival. Notwithstanding any other provision of this Agreement,
the rights and obligations under Sections TERMS OF PAYMENT, REPORTS AND RECORDS,
PROTECTION OF LICENSED PROPERTY, INSURANCE OBLIGATIONS, COMPLIANCE WITH LAWS AND
REGULATIONS, WARRANTIES; INDEMNIFICATIONS; LIMITATIONS ON LIABILITY, RIGHTS AND
DUTIES AFTER TERMINATION OR EXPIRATION, MISCELLANEOUS shall survive the
expiration or termination of this Agreement.

 

(h)            Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the District of
Columbia, regardless of the place or places of its physical execution and
performance, and without regard to the conflict of law rules thereof. For
purposes of judicial resolution, NGS and Lindblad each hereby irrevocably
consent to the exclusive jurisdiction of the state and federal courts located in
the District of Columbia and further hereby expressly waive any objections to
the venue of said courts and the service of process and other legal documents
and pleadings by any method approved by said courts.

 

(i)            Dispute Resolution. Each party hereby agrees to attempt to settle
any dispute relating to this agreement through non-binding mediation at a
mutually agreeable location in the District of Columbia within thirty days or as
promptly as possible following notice of the existence of such a dispute from
one party to the other. In the event that good faith efforts to mediate do not
resolve such dispute, the parties agree to submit such dispute to binding
arbitration under the rules of the American Arbitration Association governing
the resolution of commercial disputes at a mutually agreeable location in the
District of Columbia. The result of such arbitration shall be binding and
enforceable in a court of competent jurisdiction. The parties may apply at any
time to any state or federal court located within the District of Columbia for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without any abridgment of the powers of the arbitrator(s).

 

(j)            Costs, Expenses, and Attorneys’ Fees. In any action, including
alternative dispute actions, by either party to collect any amount due under
this Agreement or to collect damages caused by any breach of this Agreement, the
prevailing party shall be entitled to recover its costs and expenses, including
without limitation, reasonable attorneys’ fees.

 

(k)            Counterpart Execution; Facsimile Execution. This Agreement may be
executed in any number of counterparts with the same effect as if all of the
parties had signed the same document. In place of the transmittal of original
documents, and where permitted by applicable law, such executions may be
transmitted to the other parties by facsimile, portable document format (pdf) or
similar electronic image-based format (collectively, “Facsimile”) and such
Facsimile execution shall have the full force and effect of an original
signature. All fully executed counterparts, whether original executions or
Facsimile executions or a combination, shall be construed together and shall
constitute one and the same agreement.

 

(l)            Headings. The paragraph and section headings of this Agreement
are inserted only for convenience and shall not be construed as a part of this
Agreement.

 



32

 

 

(m)          Entire Understanding. This Agreement contains the entire
understanding of the parties with respect to its subject matter, and, for
Lindblad Trips departing on or after January 1, 2008, supersedes all prior
agreements, understandings, representations, communications and proposals, oral
or written, relating to the subject matter hereof.

 

25.          EXHIBITS.

 

The following Exhibits are attached to and incorporated into this Agreement:

 

(a)             Exhibit A.

NGE promotional Calendar

 

(b)             Exhibit B.

Lindblad Discount Programs Currently In Place Beyond The General Discount
Programs Offered In The Brochures

 

(c)             Exhibit C.

NGS and Lindblad Mission Statement and Co-Branding

 

(d)             Exhibit D.

Lifelong Explorer Operations

 

(e)             Exhibit E.

Lindblad / NGS Fund Agreement

 

 



NATIONAL GEOGRAPHIC SOCIETY      LINDBLAD EXPEDITIONS, INC.           By:   By:
  Authorized Representative     Authorized Representative           Print Name:
  Print Name:           Title:   Title:

 

33

 

  

EXHIBIT A

 

Product Development / Marketing Timeline

 

NGE and Lindblad agree to cooperate to meet the following schedule in order to
complete NGE marketing materials accurately and on time. This schedule may be
amended by mutual agreement.

 

May Catalog
Promoting departures from September current year – May following year
Projected in home date of early May

 

1.September– Conference call to discuss preliminary plans for ship locations,
desired itineraries, trip length, new vs. repeat trips, NG enhancement
opportunities, and customer preferences.

 

2.October– Itineraries with day-to-day overviews and dates submitted to NGS.

 

3.November– NGE decides which itineraries will be featured in its catalog and
NGE/Lindblad determine which departures to assign NG Experts.

 

4.December– NGE and Lindblad identify NG Elements to be incorporated into
itineraries.

 

5.February– Catalog copy as specified in Section 5.2 of the Tour Operator
Agreement to be provided by Lindblad.

 

July Catalog
Promoting departures from January – December following year (plus early season
Antarctica)
Projected in home date of mid-July

 

1.Mid-November– Conference call to discuss preliminary plans for ship locations,
desired itineraries, trip length, new vs. repeat trips, NG enhancement
opportunities and customer preferences.

 

2.Mid-December– Itineraries with day-to-day overviews and dates submitted to
NGS.

 

3.Mid-January– NGE decides which itineraries will be featured in its catalog and
NGE/Lindblad determine which departures to assign NG Experts.

 

4.Mid-February– NGE and Lindblad identify NG Elements to be incorporated into
itineraries.

 

5.Early April– Catalog copy as specified in Section 5.2 of the Tour Operator
Agreement to be provided by Lindblad.

 

January Catalog
Promoting departures from April – January of the following year
Projected in home date of early January

 

1.Early June– Conference call to discuss preliminary plans for ship locations,
desired itineraries, trip length, new vs. repeat trips, NG enhancement
opportunities and customer preferences.

 

2.Early July– Itineraries with day-to-day overviews and dates submitted to NGS.

 

3.Early August– NGE decides which itineraries will be featured in its catalog
and NGE/Lindblad determine which departures to assign NG Experts.

 

4.Mid-August– NGE and Lindblad identify NG Elements to be incorporated into
itineraries.

 

5.Mid-September– Catalog copy as specified in Section 5.2 of the Tour Operator
Agreement to be provided by Lindblad.

 

All future catalogs will follow a similar repeating pattern.

 



34

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit B

 

Lindblad Discount Programs Currently In Place Beyond
The General Discount Programs Offered In The Brochures

 

1.            Friends for Life Discounts. This is a [*] discount given to [*]
Friends for Life Members (“FFL Members”). These people became FFL Members by
traveling between November, 2001 and April, 2002 after September 11th. Lindblad
ran a promotion asking people to travel during these difficult times promising
FFL Members discounts in the future if they traveled with us during that time
period.

 

2.            Friends for Life Enrollees Travel Credits and Discounts. In 2003,
Lindblad offered the FFL Members a further discount program if they advanced
Lindblad certain funds. Depending on the amount FFL Members advanced to
Lindblad, FFL Members would receive different levels of future travel credits
and discounts, [*] FFL Members enrolled in the program at various levels.

 

The levels of enrollment were as follows.

 

ØEnroll at a [*] Level. Enrollee receives up to [*] a year free travel [*] on
any of the Lindblad Trips. For any amounts beyond [*], Enrollee receives a [*]
reduction.

 

ØEnroll at a [*] Level. Enrollee receives up to [*] a year free travel [*] on
any of the Lindblad Trips. For any amounts beyond [*], Enrollee receives a [*]
reduction.

 

ØEnroll at a [*] Level. Enrollee receives up to [*] a year free travel [*] on
any of the Lindblad Trips. For any amounts beyond [*], Enrollee receives a [*]
reduction.

 

ØEnroll at a [*] Level. Enrollee receives up to [*]a year free travel [*] on any
of the Lindblad Trips. For any amounts beyond [*], Enrollee receives a [*]
reduction.

 

Lindblad books these annual travel credits and the additional discounts as
discounts off the cost of the Lindblad Trips.

 

3.            Participation Certificate Discounts. In 2002, Lindblad sold [*]
Participation Certificate notes (“Notes”) in amounts between [*] and [*] to past
travelers of Lindblad. Each Note had a term of [*] years with [*] amortization
and paid interest of [*]: [*] in cash and [*] in travel credits on the Lindblad
Trips. Lindblad books the travel credits from the Notes as discounts off the
cost of the Lindblad Trips. Lindblad has extended the Notes through December 31,
2009.

 

4.            Friends and Family. When Lindblad has a bookings shortfall on
certain imminent, departures for Lindblad Trips, in order to add more revenue to
a Lindblad Trip, Lindblad will often offer a “Friends and Family” promotion.
Lindblad makes the offer to a specific “Friends and Family,” list, and the
“Friends and Family” offer is unavailable to the general public. The Friends and
Family promotion usually consists of a special rate on it or a significant
discount. Lindblad books the Friends and Family promotion as a discount off the
cost of the Lindblad Trips to which it applies.



 



35

 

 

EXHIBIT C

 

NGS and Lindblad Mission Statement and Co-Branding

 

[ex10xviii_001.jpg] 

 

Lindblad Expeditions and National Geographic have joined forces to inspire
people to explore and care about the planet through expedition Travel. Our
collaboration in exploration, research, technology and conservation provides
extraordinary travel experiences and disseminates geographic knowledge around
the globe.

 



36

 

 

Exhibit D

 

Lifelong Explorer (LLE) Enrollments

 

Enrollment Criteria

 

NGE’s Lifelong Explorer Program (“Program”) enables guests to become eligible
for discounts and other benefits upon the completion of their third NGE trip.

 

Below is a more detailed list of criteria for eligibility in the program:

 

NGE 3x:

 

Any guest who travels 3x with NGE is automatically enrolled in the Program.

 

Any combination of 3x Lindblad and NGE programs:

 

Guests who have traveled three times on any Lindblad Trips, including at least
one time as a Lindblad/NGE Trip Participant, will be eligible for membership in
the Program.

 

3x Lindblad only when booking a non-NGE/Lindblad Trip:

 

Once Lindblad confirms that they have traveled with Lindblad at least 3 times,
NGE will honor the discount on the Program and will enroll the guest in NGE’s
Program.

 

3x Lindblad only when booking a Lindblad Trip:

 

Lindblad will provide the equivalent discount to the Participant and enroll that
individual in the Lindblad loyalty program.

 

Exclusions

 

If a guest who has traveled on a Lindblad Trip three or more times took his or
her first Lindblad Trip as part of either a charter or a group and has never
traveled as a Lindblad/NGE Trip Participant, that guest will be ineligible for
membership in the LLE program.

 



37

 

 

Communication

 

As Lindblad and NGE share no data across the organizations, the only way to
handle these circumstances is through direct communication. Understanding the
details of past guest travel history, issued credits and donations to the
Lindblad/NG Fund will require research by and sharing of research results
between Lindblad and NGE.

 

The standard process will be for a NGE-identified representative to speak
directly with a Lindblad-identified representative to investigate credit usage
requests or understanding guest travel history to qualify travelers for NGE’s
LLE program.

 

NGS Fee

 

The process for handling LLE discounts is outlined in Section Obligations of
Lindblad, sub-Section Incentives 5.17 of the Tour Operator Agreement.

 



38

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit E

 

Lindblad NGS Fund Agreement

 

AGREEMENT

 

This Agreement is entered into by National Geographic Society (“NGS”) and
Lindblad Expeditions, Inc. (“LEX”) as of __________ ___, 2007 (the “Effective
Date”).

 

WHEREAS, LEX has a long-standing commitment to global conservation, research,
exploration, and education and is a leader in the field of responsible tourism,
and NGS is a nonprofit membership educational organization dedicated to global
conservation, research, exploration, and education; and

 

WHEREAS, LEX and NGS wish to work together toward their shared goal of
supporting global conservation and exploration by establishing a grant program
on the terms set forth in this Agreement:

 

THE PARTIES hereby agree:

 

1.Plan for Expansion and Administration of Fund

 

NGS has established the Lindblad/NGS Fund for Conservation, Research and
Exploration (the “Fund”) as set forth in the Alliance and License Agreement
between NGS and LEX dated as of October 3, 2006 (“License Agreement”). By this
agreement, the parties agree to expand the sources of funding for the Fund. The
Fund will be derived primarily from two sources: (a) the Designated Royalty
identified in the License Agreement; and (b) donations from Participants on
Lindblad Trips (as such terms are defined in the License Agreement). Upon mutual
agreement of the parties, NGS may also accept contributions or matching funds
from third party organizations for the Fund. As further described in this
Agreement, the parties agree to apply the Fund toward grant-making activities,
the purpose of which is to support conservation, education and sustainable
development projects. As of the Effective Date, [*] has been released from the
Fund to support grants for such purposes; after the Effective Date, all grants
from the Fund will be awarded through an advisory board as outlined in Section
2.

 

The Term of this Agreement shall be co-terminus with the License Agreement and
any extension or renewal of the License Agreement. Upon expiration or
termination of the License Agreement, this Agreement shall terminate except that
the Board shall continue to operate, and NGS shall continue to administer funds,
until the Fund has been fully expended.

 



39

 

  

2.Grant-Making

 

NGS and LEX jointly agree to establish an advisory board to the Fund committed
to the cause of environmental and cultural stewardship. This advisory board (the
“Board”) shall consist of five (5) members and shall include Sven Lindblad. To
accomplish the purposes of the Fund, the Board shall prepare a plan of action
for the Fund, identify and or call for grant proposals, and determine final
grant recommendations at least once annually. Final recommendations from the
Board will be presented to the Executive VP of Missions of NGS for her review
and approval.

 

2.1The structure of the Board will be as follows:

 

a.The President of LEX shall be a Board member and appoint one additional Board
member. The President of LEX, Sven-Olof Lindblad (“Lindblad”), will also be the
founding Chairman of the Board.

 

b.The Executive VP of Mission Programs of NGS shall appoint two Board members.

 

c.The filth Board member shall be jointly appointed by the President of LEX and
the Executive VP of Mission Programs of NGS.

 

d.Each Board member other than the President of LEX and the Executive VP of
Mission Programs of NGS shall serve for a term of two years and may be
reappointed by the President of LEX and the Executive VP of Mission Programs of
NGS, respectively, or in the case of the fifth Board member by joint approval of
the President of LEX and the Executive VP of Mission Programs of NGS to
additional terms.

 

e.The party who appoints a Board member may remove that member at any time, with
or without cause.

 

f.The procedures outlined in this Section 2 shall supersede the project review
process identified in Section 15(c) of the License Agreement.

 

2.2Similar to all such grant programs operated by NGS, the administration of,
and expenditures from, the Fund are subject to review by NGS’s Board of
Trustees.

 

2.3The Board shall from time to time adopt policies and procedures concerning
meetings, voting, and actions taken by the Board.

 

3.Contributions

 

3.1LEX, in collaboration with NGS, shall plan and conduct fundraising efforts
aboard each of its expedition ships to collect contributions for the Fund. All
fundraising activities aboard the ships will be directed to the Fund, and
contributions solicited by LEX shall be remitted directly to NGS. NGS shall
review and approve, in advance and in writing, the form of all solicitations for
the Fund. The parties will establish a mutually agreeable process for
transferring the contributions to the Fund.

 



40

 

  

3.2Third party contributions to the Fund received by NGS shall be restricted
subject to the content of the third party solicitations. It is the intention of
the parties that funds solicited from third parties will not be subject to
permanent restrictions on expenditure.

 

3.3Under the License Agreement, NGS agreed to designate to the Fund 10% or the
royalties paid by LEX under that agreement (the “Designated Royalty”). NGS
agrees that the effective date of the Designated Royalties will be for royalties
earned beginning January 1, 2006. The Designated Royalty shall be used for
grants issued by the Fund, as well as administrative expenses associated with
administering the Fund.

 

4.Reporting

 

4.1NGS shall report annually to LEX listing the names of the Fund grant
recipients and the amount and purpose of awards and other expenditures made
through the Fund.

 

4.2NGS shall report quarterly to LEX the contributions to the Fund.

 

5.Administration.

 

NGS will be responsible for managing and administering the Fund, including
compliance with all repotting requirements.

 

6.Solicitation of Donors.

 

NGS will maintain n list of Participants on Lindblad Trips who become donors to
the Fund (the “Fund List”). NGS agrees that is will not use the Fund List to
solicit additional donations to NGS or its programs; provided that (a) NGS may
use any other list (including its own database), which may contain names that
are also on the Fund List, to solicit donations, and (b) if a donor from the
Fund List becomes a Grosvenor Council member by virtue of the size of his or her
donation, NGS may send any communications that accompany Grosvenor Council
membership, however NGS will not actively solicit an additional donation until
one year after the initial donation, when NGS may contact that donor to offer
continued Grosvenor Council membership.

 

7.Governing Law.

 

This Agreement shall be governed in all respects, including validity,
interpretation and effect, by the laws of the District of Columbia, regardless
of the place or places of its physical execution and performance, and without
regard to the conflict of law rules thereof. For purposes of judicial
resolution, NGS and LEX each hereby irrevocably consent to the exclusive
jurisdiction of the state and federal courts located in the District of Columbia
and further hereby expressly waive any objections to the venue of said courts
and the service of process and other legal documents and pleadings by any method
approved by said courts.

 



41

 

    

8.Dispute Resolution.

 

Each party hereby agrees to attempt to settle any dispute relating to this
agreement through non-binding mediation at a mutually agreeable location in the
District of Columbia within thirty days or as promptly as possible following
notice of the existence of such a dispute from one party to the other. In the
evens that good faith efforts to mediate do not resolve such dispute, the
parties agree to submit such dispute to binding arbitration under the rules of
the American Arbitration Association governing the resolution of commercial
disputes at a mutually agreeable location in the District of Columbia. The
result of such arbitration shall be binding and enforceable in a court of
competent jurisdiction. The parties may apply at any time to any state or
federal court located within the District of Columbia for a temporary
restraining order, injunction or other interim or conservatory relief, as
necessary, without breach of this arbitration agreement and without any
abridgment of the powers of the arbitrator(s).

 

THE PARTIES have executed this Agreement as of the date written above.

 



Lindblad Expeditions, Inc.     National Geographic Society           By:   By:  
        Name: Sven-Olof Lindblad   Name: Terry Garcia           Title: President
  Title: Executive Vice President Mission Programs

 

 

42

 



